Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

	Claims 1-28 are pending.
	Response to restriction requirement filed 02/03/2022 is acknowledged.  Applicant elected, without traverse, Group I, claims 1-14.    Claims 15-28  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected groups.  

Drawings
The drawings filed on 10/26/2021 are received and accepted. 


Information Disclosure Statement

		
Applicants’ Information Disclosure Statements filed  07/12/2021 (6 IDSs), have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

Claim Rejections - 35 USC § 101
101 Rejection

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–14 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One (2A-1) :  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, which are  types of mental process (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53).  
        Prong Two (2A-2):  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance);
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
Step 1

With regard to (1), the instant claims  are directed to a process, i.e. to one of statutory categories of invention.  

.  
Step 2A Prong One.


With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include determining a glucose type, calculating CIR values, calculating adjustment factor for CIR,  calculating recommended breakfast bolus value. 

The steps are able to be performed in the mind, but for the recitation of the data processing hardware. Other than reciting “by a data processing hardware”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere 


Mathematical concepts recited in the claims include calculating CIR values, calculating adjustment factor for CIR,  calculating recommended breakfast bolus value.
The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application. 
.  
Step 2A Prong Two.


. 
The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to 

In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  

Obtaining glucose measurements or CIR values is a pre-solution activity directed to aspects of the information being analyzed.

 Outputting the results of data analysis or calculation to a user, i.e. by a display, do not amount to significantly more than the abstract idea because they are insignificant post-solution activities. See Elec. Power Grp., 830 F.3d at 1353-54. “Merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part
of such collection and analysis.” 		

Further, transmitting information to an administration device without more, as in claim 2,  is an insignificant post-solution activity.


These additional elements are viewed either as a token element used for its intended purpose, and therefore is not improved, or as embodying insignificant data collection.


 Further, the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
The mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
Further, transmitting and displaying information constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.aov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/quidance/eTD-info-l.isp.


Although the claims at issue are not identical, they are not patentably distinct from each other because they both receive blood glucose information, determine a blood glucose type,  adjusting insulin dose, wherein adjusting the previous CIR for the immediately previous meal consumed by the patient comprises: determining an adjustment factor based on the received glucose measurement; and adjusting the previous CIR for the immediately previous meal consumed by the patient by dividing the previous CIR by the adjustment factor. One of ordinary skill in the art would have recognized that the known technique of determining insulin bolus at given meal based on the adjusted CIR at previous meal  can be applied to determining insulin bolus to be given at breakfast which would have yielded predictable results in proper insulin bolus at the time of interest, and  an artisan would have been capable of applying this known technique to administering insulin bolus at the time point of interest  with the same expectation of success. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 -14 of U.S. Patent No. 9,504,789. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach receiving blood glucose information, determine a blood glucose type,  adjusting insulin dose, wherein adjusting the previous CIR for the immediately previous meal consumed by the patient comprises: determining an adjustment factor based on the received glucose measurement; and adjusting the 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,233,204. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach receiving blood glucose information, determine a blood glucose type,  adjusting insulin dose, wherein adjusting the previous CIR for the immediately previous meal consumed by the patient comprises: determining an adjustment factor based on the received glucose measurement; and adjusting the previous CIR for the immediately previous meal consumed by the patient by dividing the previous CIR by the adjustment factor, and when the determined blood glucose type is one of a pre-breakfast blood glucose measurement, determining an adjustment factor for adjusting a next day's recommended meal bolus for the determined blood glucose type governed by the blood glucose measurement for the subsequent blood glucose type, determining the next day's recommended meal bolus a by multiplying a current day's recommended meal . 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,255,992. Although the claims at issue are not identical, they are not patentably distinct from each other because they both receive blood glucose information, determine a blood glucose type, select a treatment, determine a correction of insulin dose, and execute the treatment.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,965,595. Although the claims at issue are not identical, they are not patentably distinct from each other because they both receive blood glucose information, determine a blood glucose type, select a treatment, determine a correction of insulin dose, and execute the treatment.
Conclusion


The instant claims are free of the art.
No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb